DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2022 has been entered.
Claim Status
Claims 1-15 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda US20160345134A1, hereinafter Tsuda in view of Zhang et al. US 20170215093 A1, hereinafter Zhang.
Regarding claim 1, Tsuda teaches an information presenting device (Tsuda: para. [0011-0027 & 0056-0058] and Fig. 1) comprising: 
a processor; a memory storing instructions executable by the processor (Tsuda: para. [0267 & 0011 & 0322] (1)A mobile device, comprising: at least one processor) to: 
acquire current communication quality and communication quality when a user takes an action (Tsuda: para. [0127] communication quality obtaining unit 190 of Fig. 1, is configured to obtain communication quality at the current position of the wireless communication apparatus 100 on the route of travel of the wireless communication apparatus 100 from the communication quality information storage unit 200, and to display the obtained communication quality on the display unit 210. For example, the communication quality obtaining unit 190 obtains and displays communication quality in each position situated with a predetermined interval (e.g., 500 m, corresponds to “a user takes an action”) on the route of travel of the wireless communication apparatus 100); 
calculate a cost of the action, which is a moving distance of the user or a moving time of the user when the user moves, necessary for the action of moving (Tsuda: para. [0156-0169] and Fig. 9-11, FIG. 9A illustrates an example (display screen 420) wherein communication quality is displayed in time sequence with five stages by taking the horizontal axis as time and the vertical axis as an axis that represents communication quality. FIG. 9B illustrates an example (display screen 425) wherein communication quality is displayed with five stages according to distance in a direction of travel by taking the horizontal axis as an axis that represents distance (distance from the current position) and taking the vertical axis as an axis that represents communication quality. Para. [0159] and FIG. 10A illustrates an example (display screen 430) wherein a predicted value of a communication rate in time sequence by taking the horizontal axis as an time axis, and taking the vertical axis as a predicted value of a communication rate. FIG. 10B illustrates an example (display screen 435) wherein a predicted value of a communication rate is displayed according to distance in a direction of travel by taking the horizontal axis as an axis that represents distance (distance from the current position) and taking the vertical axis as an axis that represents a predicted value of a communication rate); 
determine information about the action that is to be displayed, (Tsuda: para. [0156-0169] and Fig. 9-11, FIG. 9A illustrates an example (display screen 420) wherein communication quality is displayed in time sequence with five stages by taking the horizontal axis as time and the vertical axis as an axis that represents communication quality. FIG. 9B illustrates an example (display screen 425) wherein communication quality is displayed with five stages according to distance in a direction of travel by taking the horizontal axis as an axis that represents distance (distance from the current position) and taking the vertical axis as an axis that represents communication quality. Para. [0159] and FIG. 10A illustrates an example (display screen 430) wherein a predicted value of a communication rate in time sequence by taking the horizontal axis as an time axis, and taking the vertical axis as a predicted value of a communication rate. FIG. 10B illustrates an example (display screen 435) wherein a predicted value of a communication rate is displayed according to distance in a direction of travel by taking the horizontal axis as an axis that represents distance (distance from the current position) and taking the vertical axis as an axis that represents a predicted value of a communication rate); 
 determine the action (Tsuda: para. [0157] time may be obtained by dividing distance in a direction of travel (distance from the current position (e.g., in increments of 500 m)) by distance of travel per unit time calculated by the distance of travel calculating unit 230) based on the communication quality when the action is taken and the action cost when the processor determines the information about the action that is to be displayed; and 
display the information about the action in response to the processor determining the information about the actoin (Tsuda: para. [0156-0169] and Fig. 9-11, FIG. 9A illustrates an example (display screen 420) wherein communication quality is displayed in time sequence with five stages by taking the horizontal axis as time and the vertical axis as an axis that represents communication quality. FIG. 9B illustrates an example (display screen 425) wherein communication quality is displayed with five stages according to distance in a direction of travel by taking the horizontal axis as an axis that represents distance (distance from the current position) and taking the vertical axis as an axis that represents communication quality. Para. [0159] and FIG. 10A illustrates an example (display screen 430) wherein a predicted value of a communication rate in time sequence by taking the horizontal axis as an time axis, and taking the vertical axis as a predicted value of a communication rate. FIG. 10B illustrates an example (display screen 435) wherein a predicted value of a communication rate is displayed according to distance in a direction of travel by taking the horizontal axis as an axis that represents distance (distance from the current position) and taking the vertical axis as an axis that represents a predicted value of a communication rate)
It is noted that Tsuda does not explicitly disclose: 
in a case that the current communication quality is below a predetermined communication quality threshold, the communication quality is above the predetermined communication quality threshold when the action was taken, and the cost of the action is below a predetermined action cost threshold;
determine the action based on the communication quality when the action is taken and the action cost when the processor determines that information about the action is to be displayed.
However, Zhang from the same or similar fields of endeavor teaches the use of: 
determine information about the action is to be displayed (Zhang: para. [0143-0144] S423C. The first terminal determines the target position according to a user instruction by displaying the at least one candidate position to the user. Para. [0130-0144] Specifically, position information of the at least one candidate position is displayed to the user, so that the user may be instructed to select an ideal position, and then the position determined by the user is used as the target position), 
in a case that the current communication quality is below a predetermined communication quality threshold (Zhang: para. [0094 & 0130] position guidance based on radio signal quality, an indication icon is displayed on a status bar, a user is reminded of signal quality in a position in which the user is currently located, and if the signal quality in the position in which the user is currently located is poor, the user may be guided to arrive at a target position of better signal quality). Para. [0054] When the terminal 101 detects that signal quality in the position in which the terminal 101 is located is poor (does not meet the preset condition)), 
the communication quality is above the predetermined communication quality threshold when the action was taken (Zhang: para. [0098 & 0132] S311. Acquire signal quality in positions in which at least two second terminals are respectively located, where the positions in which the at least two second terminals are respectively located include at least one position in which signal quality meets the preset condition, and distances from the positions in which the at least two second terminals are respectively located to the first position are both less than a preset threshold. Para. [0109] a terminal actively determines a target position, and can determine a more preferred target position in a case of fully considering features of the terminal, for example, determine, based on factors such as software and hardware performance conditions of the terminal, a surrounding geographic environment of a position in which the terminal is currently located, or user preference information, a target position in which signal quality meets a requirement, so that an indication icon used to point to the target position is displayed on a status bar to guide a user to move to the target position, and a problem of guiding the user to move from a position of poor signal quality to a target position of better signal quality can be resolved effectively), and
the cost of the action is below a predetermined action cost threshold (Zhang: para. [0094 & 0130 & 0098] position guidance based on radio signal quality, an indication icon is displayed on a status bar, a user is reminded of signal quality in a position in which the user is currently located, and if the signal quality in the position in which the user is currently located is poor, the user may be guided to arrive at a target position of better signal quality. Para. [0132 & 0137] S421. The first terminal acquires signal quality in positions in which at least two second terminals are respectively located, where the positions in which the at least two second terminals are respectively located include at least one position in which signal quality meets the preset condition, and distances from the positions in which the at least two second terminals are respectively located to the first position are both less than a preset threshold);
determine the action based on the communication quality when the action is taken and the action cost when the processor determines the information about the action that is to be displayed; display the information about the action in response to the processor determining the information about the action (Zhang: para. [0094 & 0130 & 0098] position guidance based on radio signal quality, an indication icon is displayed on a status bar, a user is reminded of signal quality in a position in which the user is currently located, and if the signal quality in the position in which the user is currently located is poor, the user may be guided to arrive at a target position of better signal quality. Para. [0132 & 0137] S421. The first terminal acquires signal quality in positions in which at least two second terminals are respectively located, where the positions in which the at least two second terminals are respectively located include at least one position in which signal quality meets the preset condition, and distances from the positions in which the at least two second terminals are respectively located to the first position are both less than a preset threshold. [0143-0144] S423C. The first terminal determines the target position according to a user instruction by displaying the at least one candidate position to the user. Para. [0130-0144] Specifically, position information of the at least one candidate position is displayed to the user, so that the user may be instructed to select an ideal position, and then the position determined by the user is used as the target position). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Zhang in the apparatus of Tsuda. One of ordinary skill in the art would be motivated to do so for a terminal actively determines whether signal quality in a position in which the terminal is currently located meets a preset condition, which can effectively improve timeliness of guiding a user to move to a target position of better signal quality (Zhang: para. [0125]).

Regarding claim 2, Tsuda and Zhang teach the information presenting device according to claim 1, wherein the instructions are executable by the processor to further 
determine an application program performing communication (Zhang: para. [0128-0129 & 0153 & 0066 & 0054] the preset condition may be configured by the user at discretion; or may be configured specifically according to a requirement, on signal quality, of a type of a service currently performed by the first terminal. E.g. call service), 
wherein the processor determines the information about the action that is to be displayed (Zhang: para. [0143-0144] S423C. The first terminal determines the target position according to a user instruction by displaying the at least one candidate position to the user. Para. [0130-0144] Specifically, position information of the at least one candidate position is displayed to the user, so that the user may be instructed to select an ideal position, and then the position determined by the user is used as the target position), based on the application program (Zhang: para. [0128-0129 & 0153 & 0066 & 0054 & 0104-0105] the preset condition may be configured by the user at discretion; or may be configured specifically according to a requirement, on signal quality, of a type of a service currently performed by the first terminal. E.g. call service), the current communication quality, the communication quality when the action is taken, and the action cost (Zhang: para. [0094 & 0130 & 0098] position guidance based on radio signal quality, an indication icon is displayed on a status bar, a user is reminded of signal quality in a position in which the user is currently located, and if the signal quality in the position in which the user is currently located is poor, the user may be guided to arrive at a target position of better signal quality. Para. [0132 & 0137] S421. The first terminal acquires signal quality in positions in which at least two second terminals are respectively located, where the positions in which the at least two second terminals are respectively located include at least one position in which signal quality meets the preset condition, and distances from the positions in which the at least two second terminals are respectively located to the first position are both less than a preset threshold. [0143-0144] S423C. The first terminal determines the target position according to a user instruction by displaying the at least one candidate position to the user. Para. [0130-0144] Specifically, position information of the at least one candidate position is displayed to the user, so that the user may be instructed to select an ideal position, and then the position determined by the user is used as the target position), 
andFiled 11/12/2018 the processor determines the action that alters at least one of a position where the communication is performed (Zhang: para. [0094 & 0130 & 0098] position guidance based on radio signal quality, an indication icon is displayed on a status bar, a user is reminded of signal quality in a position in which the user is currently located, and if the signal quality in the position in which the user is currently located is poor, the user may be guided to arrive at a target position of better signal quality. Para. [0132 & 0137] S421. The first terminal acquires signal quality in positions in which at least two second terminals are respectively located, where the positions in which the at least two second terminals are respectively located include at least one position in which signal quality meets the preset condition, and distances from the positions in which the at least two second terminals are respectively located to the first position are both less than a preset threshold. [0143-0144] S423C. The first terminal determines the target position according to a user instruction by displaying the at least one candidate position to the user. Para. [0130-0144] Specifically, position information of the at least one candidate position is displayed to the user, so that the user may be instructed to select an ideal position, and then the position determined by the user is used as the target position), a time of performing the communication (Zhang: para. [0124 & 0169] the user is guided in time to move to a position in which signal quality meets the preset condition), and a communication amount of the communication (Tsuda: para. [0130-0131] an arrangement may be made wherein the communication quality obtaining unit 190 calculates an expected maximum communication rate based on the SNR 204 illustrated in FIG. 6, and displays the calculation result thereof (expected maximum communication rate) on the display unit 210 as communication quality). One of ordinary skill in the art would be motivated to do so for a terminal actively determines whether signal quality in a position in which the terminal is currently located meets a preset condition, which can effectively improve timeliness of guiding a user to move to a target position of better signal quality (Zhang: para. [0125]).

Regarding claim 3, Tsuda and Zhang teach the information presenting device according to claim 2, wherein the processor acquires the communication quality at a current and one or more other points position (Tsuda: para. [0127] communication quality obtaining unit 190 of Fig. 1, is configured to obtain communication quality at the current position of the wireless communication apparatus 100 on the route of travel of the wireless communication apparatus 100 from the communication quality information storage unit 200, and to display the obtained communication quality on the display unit 210. For example, the communication quality obtaining unit 190 obtains and displays communication quality in each position situated with a predetermined interval (e.g., 500 m, corresponds to “a user takes an action”) on the route of travel of the wireless communication apparatus 100) or (Zhang: para. [0105 & 0086-0108] In step S313, if the at least one candidate position includes only one position, the at least one candidate position is determined as the target position. If the at least one candidate position includes two or more than two positions, the target position may be determined from the positions according to a specific screening principle if signal quality in the target position meets the preset condition), 
the processor acquires a movement distance from the current position to each of the one or more other points as the action cost (Zhang: para. [0084] step S340, and para. [0070-0071 & 0108 & 0138-0139] the position in which the terminal is currently located may be displayed on the map interface in real time (for example, an icon marked with the current position is displayed), so that the user knows a distance and/or a position relationship between the position in which the user is currently located and the target position), 
the processor determines information about the action is to be displayed (Zhang: para. [0143-0144] S423C. The first terminal determines the target position according to a user instruction by displaying the at least one candidate position to the user. Para. [0130-0144] Specifically, position information of the at least one candidate position is displayed to the user, so that the user may be instructed to select an ideal position, and then the position determined by the user is used as the target position), based on the 
application program (Zhang: para. [0128-0129 & 0153 & 0066 & 0054] the preset condition may be configured by the user at discretion; or may be configured specifically according to a requirement, on signal quality, of a type of a service currently performed by the first terminal. E.g. call service), 
the communication quality at the current position (Zhang: para. [0094 & 0130] position guidance based on radio signal quality, an indication icon is displayed on a status bar, a user is reminded of signal quality in a position in which the user is currently located, and if the signal quality in the position in which the user is currently located is poor, the user may be guided to arrive at a target position of better signal quality). Para. [0054] When the terminal 101 detects that signal quality in the position in which the terminal 101 is located is poor (does not meet the preset condition)), 
the communication quality when movement is made from the current position to each of the one or more other points (Zhang: para. [0098 & 0132 & 0138-0139] S311. Acquire signal quality in positions in which at least two second terminals are respectively located, where the positions in which the at least two second terminals are respectively located include at least one position in which signal quality meets the preset condition, and distances from the positions in which the at least two second terminals are respectively located to the first position are both less than a preset threshold. Para. [0109] a terminal actively determines a target position, and can determine a more preferred target position in a case of fully considering features of the terminal, for example, determine, based on factors such as software and hardware performance conditions of the terminal, a surrounding geographic environment of a position in which the terminal is currently located, or user preference information, a target position in which signal quality meets a requirement, so that an indication icon used to point to the target position is displayed on a status bar to guide a user to move to the target position, and a problem of guiding the user to move from a position of poor signal quality to a target position of better signal quality can be resolved effectively), and 
the action cost for each of the one or more other points (Zhang: para. [0084 & 0138-0139] step S340, and para. [0070-0071 & 0108] the position in which the terminal is currently located may be displayed on the map interface in real time (for example, an icon marked with the current position is displayed), so that the user knows a distance and/or a position relationship between the position in which the user is currently located and the target position. [0094 & 0130 & 0098] position guidance based on radio signal quality, an indication icon is displayed on a status bar, a user is reminded of signal quality in a position in which the user is currently located, and if the signal quality in the position in which the user is currently located is poor, the user may be guided to arrive at a target position of better signal quality. Para. [0132 & 0137] S421. The first terminal acquires signal quality in positions in which at least two second terminals are respectively located, where the positions in which the at least two second terminals are respectively located include at least one position in which signal quality meets the preset condition, and distances from the positions in which the at least two second terminals are respectively located to the first position are both less than a preset threshold), and 
the processor selects one point from the one or more other points, based on the communication quality when the movement is made from the current position to each of the other points, and the action cost for each of the one or more other points, and determines the movement to the one point that has been selected as the action (Zhang: para. [0107 & 0138-0139] position information of the at least one candidate position is displayed to the user, so that the user may be instructed to select an ideal position, and then the position determined by the user is used as the target position. Para. [0140& 0139-0144] the first terminal determines the target position in the at least one candidate position in step S423 includes one of the following steps). One of ordinary skill in the art would be motivated to do so for a terminal actively determines whether signal quality in a position in which the terminal is currently located meets a preset condition, which can effectively improve timeliness of guiding a user to move to a target position of better signal quality (Zhang: para. [0125]).

Regarding claim 4, Tsuda and Zhang teach the information presenting device according to claim 2, wherein the processor acquires the communication quality at a current position and one or more other points (Tsuda: para. [0099] communication quality (e.g., SNR) in each position on a route (line) according to location information and section information is stored in the communication quality information storage unit 200. This communication quality is, for example, stored with a 500 m interval along a route (line) according to location information and section information) or (Zhang: para. [0105 & 0086-0108] In step S313, if the at least one candidate position includes only one position, the at least one candidate position is determined as the target position. If the at least one candidate position includes two or more than two positions, the target position may be determined from the positions according to a specific screening principle if signal quality in the target position meets the preset condition),
the processor acquires a waiting time from the current time point to each of the one or more other time points as the action cost (Tsuda: para. [0134-0135 & 0138-0139] the event that it has been calculated by the distance of travel calculating unit 230 that distance of travel per one minute is shorter than 100 m, the acquisition frequency control unit 240 sets five minutes as acquisition frequency of position information by the position information obtaining unit 110. Also, for example, in the event that it has been calculated by the distance of travel calculating unit 230 that distance of travel per one minute is equal to 500 m, the acquisition frequency control unit 240 sets one minute as acquisition frequency of position information by the position information obtaining unit 110),
(Zhang: para. [0128-0129 & 0153 & 0066 & 0054] the preset condition may be configured by the user at discretion; or may be configured specifically according to a requirement, on signal quality, of a type of a service currently performed by the first terminal. E.g. call service), the communication quality at the current time point (Zhang: para. [0094 & 0130] position guidance based on radio signal quality, an indication icon is displayed on a status bar, a user is reminded of signal quality in a position in which the user is currently located, and if the signal quality in the position in which the user is currently located is poor, the user may be guided to arrive at a target position of better signal quality). Para. [0054] When the terminal 101 detects that signal quality in the position in which the terminal 101 is located is poor (does not meet the preset condition)), the communication quality when waited from the current time point to each of the one or more other time points (Tsuda: para. [0134-0135] the event that it has been calculated by the distance of travel calculating unit 230 that distance of travel per one minute is shorter than 100 m, the acquisition frequency control unit 240 sets five minutes as acquisition frequency of position information by the position information obtaining unit 110. Also, for example, in the event that it has been calculated by the distance of travel calculating unit 230 that distance of travel per one minute is equal to 500 m, the acquisition frequency control unit 240 sets one minute as acquisition frequency of position information by the position information obtaining unit 110. For example, the obtained communication quality is displayed as illustrated in FIGS. 7A to 12) or (Zhang: para. [0062 & 0138-0139] and Fig. 3 S320. Display an indication icon on a status bar of a user interface of the first terminal, where the indication icon is used to instruct a user to move to the target position, and the user interface includes the status bar and a user operation area, which based on acquire a target position in which signal quality meets the preset condition, S310 in para. [0061]), 
and the action cost for each of the one or more other time points (Zhang: para. [0084 & 0138-0139] step S340, and para. [0070-0071 & 0108] the position in which the terminal is currently located may be displayed on the map interface in real time (for example, an icon marked with the current position is displayed), so that the user knows a distance and/or a position relationship between the position in which the user is currently located and the target position), and 
the processor selects one time point from the one or more other time points (Tsuda: para. [0099] communication quality (e.g., SNR) in each position on a route (line) according to location information and section information is stored in the communication quality information storage unit 200. This communication quality is, for example, stored with a 500 m interval along a route (line) according to location information and section information. para. [0134-0135] the event that it has been calculated by the distance of travel calculating unit 230 that distance of travel per one minute is shorter than 100 m, the acquisition frequency control unit 240 sets five minutes as acquisition frequency of position information by the position information obtaining unit 110. Also, for example, in the event that it has been calculated by the distance of travel calculating unit 230 that distance of travel per one minute is equal to 500 m, the acquisition frequency control unit 240 sets one minute as acquisition frequency of position information by the position information obtaining unit 110) or (Zhang: para. [0105 & 0086-0108 & 0138-0139] In step S313, if the at least one candidate position includes only one position, the at least one candidate position is determined as the target position. If the at least one candidate position includes two or more than two positions, the target position may be determined from the positions according to a specific screening principle if signal quality in the target position meets the preset condition), based on the communication quality when waited from the current time point to each of the other time points and the action cost for each of the one or more other time points, and determines postponement of the communication up to the time point that has been selected as the action (Zhang: para. [0107 & 0138-0139] position information of the at least one candidate position is displayed to the user, so that the user may be instructed to select an ideal position, and then the position determined by the user is used as the target position. Para. [0140& 0139-0144] the first terminal determines the target position in the at least one candidate position in step S423 includes one of the following steps). One of ordinary skill in the art would be motivated to do so for a terminal actively determines whether signal quality in a position in which the terminal is currently located meets a preset condition, which can effectively improve timeliness of guiding a user to move to a target position of better signal quality (Zhang: para. [0125]).

Regarding claims 5 and 11-12, Tsuda and Zhang teach the information presenting device according to claim 2, wherein the processor determines the information about that is to be displayed, when the current communication quality is lower than a quality threshold designated for the application program, the communication quality becomes higher than the quality threshold designated for the application program as a result of the action (Zhang: para. [0054] the terminal 101 may implement services such as a call or network access by establishing a communication connection with the base station 104. When the terminal 101 detects that signal quality in the position in which the terminal 101 is located is poor (does not meet the preset condition), if a normal call requirement cannot be met, the terminal 101 requests the base station 104 or the location server 105 to recommend a position of better signal quality (for example, may meet the normal call requirement). When the base station 104 receives the request that is sent by the terminal 101 and used to request to recommend the position information of better signal quality, the base station 104 provides a position recommendation and indication according to collected channel quality information and position information of other terminals in the cell), and the action cost is less than or equal to a predetermined action threshold (Zhang: para. [0094 & 0130 & 0098] position guidance based on radio signal quality, an indication icon is displayed on a status bar, a user is reminded of signal quality in a position in which the user is currently located, and if the signal quality in the position in which the user is currently located is poor, the user may be guided to arrive at a target position of better signal quality. Para. [0132 & 0137] S421. The first terminal acquires signal quality in positions in which at least two second terminals are respectively located, where the positions in which the at least two second terminals are respectively located include at least one position in which signal quality meets the preset condition, and distances from the positions in which the at least two second terminals are respectively located to the first position are both less than a preset threshold). One of ordinary skill in the art would be motivated to do so for a terminal actively determines whether signal quality in a position in which the terminal is currently located meets a preset condition, which can effectively improve timeliness of guiding a user to move to a target position of better signal quality (Zhang: para. [0125]).

Regarding claims 7-9, Tsuda and Zhang teach disclose all the limitations as discussed in the rejection of claims 1-4, and therefore method claims 7-9 are rejected using the same rationales.

Regarding claim 10, Tsuda and Zhang teach a non-transitory computer readable storage medium storing an information presenting program causing a computer to execute (Tsuda: para. [0013] medium storing a program that, when executed by at least one computer), and Tsuda disclose all the limitations as discussed in the rejection of claim 1, and are therefore nt-CRm claim 10 is rejected using the same rationales.

Claims 6 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda and Zhang as applied to claim 1 above, and further in view of Asano US20180024985A1, hereinafter Asano.
Regarding claim 6, Tsuda and Zhang teach the information presenting device according to claim 2, wherein the instructions are executable by the processor to further: record a determination result of a processor adoption/rejection history, wherein the processor further determines whether the information about the action that is to be displayed based on the processor adoption/rejection history (Tsuda: para. [0120-0122 & 0177 & 0063-0075] and Fig. 2 FIG. 2, let us assume a case where the wireless communication apparatus 100 moves from the location A 311 to the location B 312. In this case, in the event that the wireless communication apparatus 100 exists on the location A 311, the nearest location and section extracting unit 140 extracts Downtown Berkeley 302 as the nearest location of the wireless communication apparatus 100. Also, the route of travel specifying unit 180 holds the extraction result (nearest location “Downtown Berkeley”). Next, in the event that the wireless communication apparatus 100 has moved to the location B 312, the nearest location and section extracting unit 140 extracts Ashby 303 as the nearest location of the wireless communication apparatus 100. Also, the route of travel specifying unit 180 holds the extraction result thereof (nearest location “Ashby”). In this manner, the nearest location and section extracting unit 140 extracts multiple different nearest locations based on multiple position information obtained at different time, and position information included in location information, of position information obtained by the position information obtaining unit 110).
It is noted that Tsuda does not explicitly disclose: determine whether or not the user acts in accordance with the information about the action displayed by the processor.
whether or not the user acts in accordance with the information about the action displayed by the processor (Asano: para. [0058 & 0056-0057] state detection unit 107 may recognize whether the user is moving or not in accordance with a detection result of the position of the information processing device 1 by GPS. In addition, at this time, the state detection unit 107 may estimate moving means of the user on the basis of a recognized moving route of the user), and 
record a determination result of a processor adoption/rejection history, wherein the processor further determines whether the information about the action that is to be displayed based on the processor adoption/rejection history (Asano: para. [0123 & 0145] determination unit 109 may accumulate the information indicating the function selected by the user as history information in the storage unit 30 in combination with information indicating various states (for example, information indicating a state of the information processing device 1, a date, a position, and the like). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Asano in the apparatus of Tsuda. One of ordinary skill in the art would be motivated to do so for the information processing device 1 according to the embodiment provides a structure capable of presenting a response in a more suitable aspect in response to a change in a situation or the user and executing a function intended by the user without involving a complicated manipulation even when a natural sentence with ambiguity is input by the user (Asano: para. [0039]).

Regarding claims 13-15, Tsuda, Zhang and Asano teach all the limitations as discussed in the rejection of claim 6, therefore apparatus claims 13-15 are rejected using the same rationales.

Response to Arguments
Applicant's arguments filed 03/10/2022 have been fully considered but they are not persuasive. With regard to applicant’s remark for claims 1, 7 and 10 (pages 9-10), applicant submits
Zhang does not resolve this deficiency of Tsuda. In Zhang, in all cases where the signal quality does not meet a predetermined value, the user's terminal will indicate the direction of the target position (paras. [0061]-[0062] and FIG. 3). The target position is the position where the communication quality is improved compared to the current position. In Zhang, as in Tsuda, it will be displayed regardless of the magnitude of the action cost.

Zhang in para. [0094 & 0130 & 0098] teaches position guidance based on radio signal quality, an indication icon is displayed on a status bar, a user is reminded of signal quality in a position in which the user is currently located, and if the signal quality in the position in which the user is currently located is poor, the user may be guided to arrive at a target position of better signal quality. Para. [0132 & 0137] S421. The first terminal acquires signal quality in positions in which at least two second terminals are respectively located, where the positions in which the at least two second terminals are respectively located include at least one position in which signal quality meets the preset condition, and distances from the positions in which the at least two second terminals are respectively located to the first position are both less than a preset threshold. Therefore, Zhang teaches the claim limitation “the cost of the action is below a predetermined action cost threshold”. 
currently located is poor, the user may be guided to arrive at a target position of better signal quality). Para. [0054] When the terminal 101 detects that signal quality in the position in which the terminal 101 is located is poor (does not meet the preset condition). Zhang teaches the claim limitation “in a case that the current communication quality is below a predetermined communication quality threshold”.
Zhang in para. [0098 & 0132] teaches S311. Acquire signal quality in positions in which at least two second terminals are respectively located, where the positions in which the at least two second terminals are respectively located include at least one position in which signal quality meets the preset condition, and distances from the positions in which the at least two second terminals are respectively located to the first position are both less than a preset threshold. Para. [0109] a terminal actively determines a target position, and can determine a more preferred target position in a case of fully considering features of the terminal, for example, determine, based on factors such as software and hardware performance conditions of the terminal, a surrounding geographic environment of a position in which the terminal is currently located, or user preference information, a target position in which signal quality meets a requirement, so that an indication icon used to point to the target position is displayed on a status bar to guide a user to move to the target position, and a problem of guiding the user to move from a position of poor signal quality to a target position of better signal quality can be the communication quality is above the predetermined communication quality threshold when the action was taken”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goeusse et al. EP1235451A1 in claim 1 teaches - base station (1) serving an associated cell (2) and at least one mobile station (7) positioned at a first location (11) in a cell (2), wherein the quality of signals transmitted from a base station (1) and received by a mobile station (7) varies across the cell (2), the apparatus including; means for determining (1) the location of the mobile station (7), means for identifying (1) locations (10, 11, 12) of varying signal quality within a cell (2), and means for indicating (1) to the mobile station (7) a second location (10) having a more favourable signal quality compared with the first location (11). 
Yue CN103024672B mobile phone is when another service area detecting that signal is stronger is changeable, and it is weak that described prompting comprises prompting network signal, whether is switched to the prompting of another service area, is switched to another service area when user confirms from current service district.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468